Citation Nr: 1230718	
Decision Date: 09/07/12    Archive Date: 09/10/12

DOCKET NO.  08-13 092A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for Meniere's disease.

2.  Entitlement to service connection for bilateral hearing loss, to include as secondary to Meniere's disease.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to Meniere's disease.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

S. Becker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1973 to August 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Service connection for Meniere's disease, for hearing loss, for depression, and for tinnitus was denied therein.  

The Veteran initiated an appeal as to each of these determinations.  Service connection for tinnitus with hyperacusis subsequently was granted by the RO in an April 2008 rating decision.  The benefit sought with respect to this issue accordingly was granted in full.  As such, it no longer is on appeal.

With respect to the remaining issues, the Veteran perfected his appeal.  He also perfected an appeal as to the issue of entitlement to an initial evaluation in excess of 10 percent for migraine headaches which arose from a December 2007 rating decision by the RO.  

An initial evaluation of 30 percent for migraine headaches was granted by the Board in an April 2010 decision.  The depression issue was recharacterized as an acquired psychiatric disorder to encompass all mental disorders claimed as well as diagnosed as required by Clemons v. Shinseki, 23 Vet. App. 1 (2009).  This issue and those concerning Meniere's disease and bilateral hearing loss were remanded for further development.  

The aforementioned development fully or at least substantially has been completed.  Adjudication accordingly may proceed if otherwise in order.  See Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

In March 2012, the Board referred the Meniere's disease issue for a Veteran's Health Administration (VHA) expert opinion.  See 38 C.F.R. § 20.901(a).  Such opinion was received in June 2012.  The Veteran and his representative were furnished a copy of any medical opinion requested and allowed 60 days to respond.  See 38 C.F.R. § 20.903(a).  No response has been received.

As no other problems impacting adjudication are found, the following determinations are based on review of the Veteran's claims file in addition to his Virtual VA "eFolder."


FINDINGS OF FACT

1.  The weight of the evidence does not show that the Veteran's current Meniere's disease is in any manner related to his service.

2.  The evidence concerning whether the Veteran's current bilateral hearing loss is in any manner related to his service is in relative equipoise.

3.  The weight of the evidence does not show that the Veteran's current acquired psychiatric disorder is in any manner related to his service or to a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for Meniere's disease have not been met.  38 U.S.C.A. §§ 1110, 1111, 1131, 1154, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310, 4.87 (Diagnostic Code 6205), 20.1303 (2011).

2.  With application of the benefit of the doubt, the criteria for establishing service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1131, 1153, 1154, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.3.09, 3.310, 3.385 (2011).

3.  The criteria for establishing service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1131, 1153, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.3.09, 3.310, 3.384 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000, VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate his claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims (Court) held in Dingess v. Nicholson, 19 Vet. App. 473 (2006), that 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) also require VA to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the elements of the claim, including notice of what is required to establish service connection and that a disability evaluation and an effective date for the award of benefits will be assigned if service connection is awarded.

Notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  However, there is no error in failing to provide such prior notice when it was not required at the time of the initial AOJ decision.  A content complying notice and proper subsequent VA process instead must be provided in these cases.  Pelegrini, 18 Vet. App. at 112.

The United States Court of Appeals for the Federal Circuit previously held that any errors in notice required under the VCAA should be presumed to be prejudicial to the claimant unless VA shows that the error did not affect the essential fairness of the adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  VA thus bore the burden of proving that such an error did not cause harm.  Id.  This could be accomplished by showing:  (1) that any defect was cured by actual knowledge on the part of the claimant, (2) that a reasonable person could be expected to understand from the notice of what was needed, or (3) that the benefit sought could not have been awarded as a matter of law.  Id.  Actual knowledge is established by statements or actions of the claimant or the claimant's representative that demonstrate an awareness of what was necessary to substantiate the claim.  Vazquez-Flores, 22 Vet. App. at 37; Dalton v. Nicholson, 21 Vet. App. 23 (2007).  In addition to the above, post-adjudicatory notice and opportunity to develop the case was for consideration.  Vazquez-Flores, 22 Vet. App. at 37.

In Shinseki v. Sanders, 129 S.Ct. 1696 (2009), however, the United States Supreme Court held that the blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA.  The burden of proving such an error instead fell upon the claimant.  Id.  It therefore was suggested that determinations concerning prejudicial error and harmless error should be made on a case-by-case basis.  Id.  As such, the Board must consider whether any potential notice errors are prejudicial to the claimant in the particular case on appeal.

Via letter dated in September 2004, the Veteran was informed of the criteria for establishing direct and presumptive service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  

The Veteran was informed of how VA generally determines disability evaluations, which was noted to include consideration of the impact on employment, and effective dates if service connection is granted in a March 2006 letter.  

Readjudication of all the issues comprising the Veteran's claim occurred in a December 2006 statement of the case (SOC).  Some of these issues additionally were readjudicated in an April 2008 supplemental statement of the case (SSOC).

A June 2008 letter repeated the information in the March 2006 letter.

Readjudication of all of the issues comprising the Veteran's claim again occurred in September 2008 and August 2009 SSOCs.

Letters dated in April 2010 and August 2010 informed the Veteran of the criteria for establishing direct and presumptive service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was informed of how VA generally determines disability evaluations, which was noted to include consideration of the impact on employment, and effective dates if service connection is granted.  Pursuant to the Board's April 2010 remand, the August 2010 letter further informed him of the criteria for establishing secondary service connection.

Final readjudication of all of the issues comprising the Veteran's claim occurred in a December 2011 SSOC.

Based on the above, the Board finds that VA's duty to notify has been satisfied.  The September 2004 letter predated the initial adjudication by the AOJ, which in this case also is the RO, in April 2005.  All notice elements with the exception of the later-required disability evaluation and effective date elements and the establishing secondary service connection element were fully addressed by it.  Nothing more is required with respect to these elements.  It follows that the other letters addressing them went above and beyond.

The later-required elements, once mandated, were fully addressed in the March 2006 letter.  Proper VA process in the form of the SOC and numerous SSOCs followed.  The establishing secondary service connection element was addressed in the August 2010 letter.  VA erred in providing notice of it after rather than prior to the April 2005 initial adjudication.  However, no prejudice or harm resulted from this error.  Neither the Veteran nor his representative has asserted this to be the case, as is required.  Issuance of a fully compliant notification followed by readjudication, such as a SOC or SSOC, additionally is sufficient to cure a timing defect.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370 (2006).  This is the case here given readjudication in the December 2011 SSOC.  Of further note, the Veteran also was afforded the opportunity to participate in the processing of his claim by testifying at a hearing although he did not take advantage of it.  It finally is notable that he has been represented during the entire pendency of his claim.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (holding that a claimant's representation by counsel "is a factor that must be considered when determining whether that [claimant] has been prejudiced by any notice error"). 

Pursuant to the duty to assist, VA is required to aid the claimant in the procurement of service treatment records and other pertinent treatment records, whether or not they are in Federal custody, as well as provide a medical examination and/or obtain a medical opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

VA has obtained the Veteran's service treatment records.  Also obtained by VA as well as submitted by the Veteran himself were VA treatment records and identified private treatment records regarding him.  As directed by the Board's April 2010 remand, this includes updated VA treatment records and extensive private treatment records from Dr. J.G.  Social Security Administration (SSA) records, many of which are duplicates of the private treatment records, regarding the Veteran further were obtained pursuant to the remand.

VA ear disease and audiological examinations were afforded to the Veteran in March 2005 and May 2007.  A VA ear disease opinion additionally was obtained in September 2007, and a VA mental disorders examination additionally was afforded to him in September 2007.  An audiological examination addendum dated in March 2008 further is of record.  Finally, the June 2012 VHA expert opinion mentioned above is of record.

The claims file was reviewed by this expert as well as all the examiners with the exception of the VA examiners who conducted the September 2007 audiological examination and rendered the ear disease opinion.  As discussed below, this lack of claims file review is consequential as it relates to the opinion.  Only review of the Veteran's "records" indeed was noted.  The lack of claims file review is of no consequence as it relates to the audiological examination.  The examiner who conducted it had the benefit of reviewing the claims file in creating the March 2008 addendum.  The Veteran additionally gave an accurate medical history at the examination.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (finding that the mere fact that an examiner did not review the claims file does not render a medical examination inadequate, particularly where the content of the examination shows that the examiner was familiar with the Veteran's history); D'Aries v. Peake, 22 Vet. App. 97 (2008) (same).  

At all other examinations, the Veteran also gave an accurate medical history.  All examiners (except the September 2007 ear disease VA examiner who rendered only an opinion) thereafter interviewed him regarding his relevant current symptoms and their effects.  All examiners (with the same exception) then conducted a physical or mental assessment and relevant diagnostic testing as applicable.  Diagnoses subsequently were made.  The September 2007 ear disease VA examiner and the VHA expert additionally rendered opinions concerning whether or not there exists a service nexus.  

Medical examinations and opinions are adequate if they provide sufficient detail so that the Board can perform a fully informed evaluation of the claim.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  For each of the aforementioned reasons, the Board finds the examinations and opinions but the September 2007 ear disease opinion adequate for adjudication purposes.  

Acknowledgement is given to the fact that neither the September 2007 ear disease VA examiner nor the VHA expert is a specialist in otolaryngology or a similar field, as was requested.  As set forth below, each rather practices medicine more generally.  Yet this is of no consequence given the particular circumstances of this case.  The VA examiner's opinion was obtained in light of the May 2007 VA ear disease and audiological examiner indicating that a specialist would be in a better position to provide an opinion regarding service nexus.  Yet this does not imply that a non-specialist is not in a position to provide such an opinion.  In any event, it is reiterated that this opinion is deemed inadequate as discussed below.  The VHA expert's opinion similarly was obtained by the Board with the specification that it be rendered by an otolaryngologist or similar specialized physician.  Compliance with this specification thus did not strictly require an otolaryngologist to make the opinion.  Further, set forth and discussed below is the consensus of the opinions from non-specialists.  It further note is that the Veteran's private specialist has not rendered a conflicting opinion or even suggested the possibility of such an opinion.

Of significance is that neither the Veteran nor his representative has identified any further development necessary for a fair adjudication of the claim that has not been completed.  The record also does not indicate any such development.  Therefore, the Board finds that VA's duty to assist has been satisfied.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

As both the duty to notify and the duty to assist have been fulfilled, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Service Connection

The Veteran contends that he has Meniere's disease and bilateral hearing loss as a result of substantial noise and air pressure exposure from working as a deck-edge operator/catapult crewman on the flight deck of an aircraft carrier during service.  He notes that he wore ear protection but that the seal was broken because he also had to wear a speaker with an attached wire so he could remain in radio contact with the hydraulic catapult operations below decks as well as that this protection was blown out on one occasion when a jet exploded.  He denies significant occupational and recreational noise exposure following service.  The Veteran also contends that he has bilateral hearing loss as well as an acquired psychiatric disorder due to Meniere's disease.

Service connection "basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service . . . or if preexisting such service, was aggravated therein."  38 C.F.R. § 3.303(a); see also 38 U.S.C.A. §§ 1110, 1131.

To establish direct service connection rather than presumptive service connection, there generally must be (1) medical or satisfactory lay evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical or satisfactory lay evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Barr, 21 Vet. App. at 303.

Direct service connection also may be established if the evidence of record reveals chronicity or continuity.  38 C.F.R. § 3.303(b).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  Id.; Barr, 21 Vet. App. at 303.  Continuity of symptomatology post-service is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity legitimately may be questioned.  Id.; Savage v. Gober, 10 Vet. App. 488 (1997).  

Further, direct service connection may be established for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The absence of documented hearing loss in service thus is not fatal to a service connection claim for such disability.  Ledford v. Derwinski, 3 Vet. App. 87 (1992); Hensley v. Brown, 5 Vet. App. 155 (1993).

Service connection is presumed when there is no record of a disease during service if certain circumstances exist.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  Applicable here are those for presumptive service connection for chronic diseases.  38 U.S.C.A. § 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  

First, the Veteran must have served 90 days or more during a period of war or after December 31, 1946.  38 U.S.C.A. § 1112(a); 38 C.F.R. § 3.307(a)(1).  Second, the Veteran must have manifested a chronic disease such as an organic disease of the nervous system like bilateral hearing loss or a psychosis to a compensable degree within one year from the date of separation from service.  38 U.S.C.A. § 1101(3), 1112(a)(1); 38 C.F.R. §§ 3.307(a)(2), (3), 3.309(a).  Psychosis includes brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder not otherwise specified, schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder.  38 C.F.R. § 3.384; see also 38 C.F.R. § 4.130, Diagnostic Codes 9201-9211.  Affirmative evidence rebutting in-service incurrence or aggravation of the disease must be taken into consideration even if the two aforementioned circumstances are met.  38 U.S.C.A. §§ 1113, 1153; 38 C.F.R. §§ 3.307(d), 3.309(a).

Secondary service connection means that a current non-service-connected disability "is proximately due to or the result of a service-connected disease or injury."  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires showing (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).

Normal hearing is from 0 to 20 decibels, while higher threshold levels indicate some degree of hearing loss.  Hensley, 5 Vet. App. at 157.  For VA purposes, impaired hearing is considered a disability when:  (i) the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater, (2) the auditory thresholds for at least 3 of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater, or (iii) speech recognition scores using the Maryland CNC test are less than 94 percent.  38 C.F.R. § 3.385.

The Board must account for evidence which it finds to be persuasive or unpersuasive and provide reasons for rejecting any material evidence favorable to the Veteran.  See Gabrielson v. Brown, 7 Vet. App. 36 (1994), Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, an assessment of the probative value of the lay evidence in addition to the medical evidence must be undertaken.  
 
The benefit of the doubt shall be given to the Veteran when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. at 49.  As such, the Veteran prevails when the evidence supports his claim or is in relative equipoise but does not prevail when the preponderance of the evidence is against the claim.  Id.

Although all the evidence has been reviewed, only the most salient and relevant evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

The Veteran's DD-214 confirms that he was assigned to an aircraft carrier for the majority of his service.  It also shows that his duties involved or were similar to machine installation repair during service.

Service treatment records reflect the following.  The Veteran denied dizziness or fainting spells, ear trouble, depression, excessive worry, and nervous trouble of any sort at his August 1973 entrance examination.  Clinical evaluation was normal in all respects at that time.  His hearing additionally was normal.  In November 1973, the Veteran complained of symptoms including dizziness.  Vascular headaches like migraines were diagnosed upon neurology consultation in February 1974.  Noted in April, May, and August 1974 was that the Veteran gets a skin condition when uptight, nervous, anxious, and/or shaky.  In August 1977, he complained of left ear pain.  The diagnosis was possible strep or common cold.  Clinical evaluation at the Veteran's July 1977 separation examination was normal in all respects.  His hearing was 15/15 on the whisper and standard voice tests.

Private treatment records show that the Veteran began complaining of episodes characterized primarily by vertigo, dizziness, and spinning in or around June 2002.  Peripheral vestibulopathy possibly related to a viral illness, benign positional vertigo, and vertigo noted once to be probably peripheral first were diagnosed.  Suggestion of peripheral vestibular disease was referenced.  Dizziness first was added as a diagnosis in July 2002.  In March 2003, suspicion of early onset of Meniere's disease was referenced.  

It was noted by a private physician in a May 2003 letter that the Veteran's episodes initially did not include tinnitus, hearing loss, or pressure in either ear.  Also noted was that they later were associated with pressure and a thumping noise in the left ear as well as tinnitus in both ears.  Finally noted was that hearing had not been affected to date.

Peripheral vertigo is diagnosed in a July 2003 private treatment record.

July 2003 private treatment records contain audiometric testing results.  The pure tone results were presented graphically.  The Board may interpret these results into numerical results if able to do so.  See Savage v. Shinseki, 24 Vet. App. 259 (2011) (noting that the Board may engage in such interpretation if it felt it had the expertise); see also Kelly v. Brown, 7 Vet. App. 471 (1995) (holding that the Court cannot engage in such interpretation because it involves fact finding but that the Board, as fact finder, can).  They document that the Veteran's pure tone thresholds never exceeded around 26 decibels between the frequencies 500 to 4000 Hertz in either ear with three frequencies at around or above this level in the right ear and two in the left ear.  Speech recognition results were reported, but there is no indication what test was used to obtain them.  Bilateral low frequency sensorineural hearing loss was diagnosed.

Private treatment records dated in August 2003 contain audiometric testing results presented graphically.  They document that the Veteran's pure tone thresholds never exceeded 20 decibels between the frequencies 500 and 4000 Hertz in either ear.  They were interpreted as showing slight bilateral sensorineural hearing loss.  Speech recognition results were reported, but the Maryland CNC test was not used to obtain them.  

In a September 2003 private treatment record, Meniere's disease first is diagnosed.  Depression exacerbated by Meniere's disease additionally first was diagnosed after it was mentioned that the Veteran having a hard time dealing with his problem.  In October 2003, anxiety first was diagnosed.

Private treatment records dated in April 2004 contain two sets of audiometric testing results presented graphically.  The first results document that the Veteran's pure tone thresholds never exceeded around 20 decibels between the frequencies 500 to 4000 Hertz in the right ear and never exceeded 30 decibels between the frequencies 500 to 4000 Hertz in the left ear with only two frequencies at around or above 26 decibels.  Speech recognition results were reported, but the Maryland CNC test was not used to obtain them.  The second results document that the Veteran's pure tone thresholds never exceeded 30 decibels in either ear between the frequencies 500 and 4000 Hertz but were around or above 26 decibels at all frequencies in both ears.  Speech recognition results were reported, but no indication was provided as to what test was conducted to obtain them.  Bilateral sensorineural hearing loss was diagnosed.  It was noted that the Veteran may be experiencing fluctuation in his hearing levels.

Also in April 2004, a private treatment record first includes a psychiatric diagnosis of 296.3.  Such diagnoses presumably are made in accordance with the Fourth Edition of the American Psychiatric Association Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) published in 1994.  Cohen v. Brown, 10 Vet. App. 128 (1997).  296.3 addresses major depressive disorder.

April and June 2004 letters from the same private physician notes that the Veteran's Meniere's disease is characterized by usual symptoms except hearing loss which has been normal.

K.C., a private social worker, indicated in two letters dated in September 2004 that the Veteran was being treated for major depression and adjustment issues secondary to Meniere's disease.  In one letter, K.C. stated that the etiology of Meniere's disease is undetermined but that the Veteran's exposure to extreme sound and pressure during service may have been contributory or causal in nature.

Dr. J.B., noted to be a private family physician on the Internet, indicated in a September 2004 treatment record telling the Veteran that he knew of no correlation between exposure from working on an aircraft carrier during service and Meniere's disease as well as that it is "certainly possible" but there is no way to prove it.

T.W., a fellow serviceman of the Veteran's as well as his roommate during service, recounted in a November 2004 statement that the Veteran was a deck-edge operator on the flight deck in the catapults division.  He noted that this position exposed the Veteran to loud noise and pressure.  

A December 2004 letter from a private physician includes indications that although the Veteran gets occasional pressure and ringing in his ears, his hearing always has been normal such that a firm diagnosis of bilateral endolymphatic hydrops cannot be made but only suspected.

At the March 2005 VA audiological and ear diseases examinations, the Veteran reported that he first noticed his hearing loss after his first episode of vertigo in 2002 and that it fluctuates.  Pure tone thresholds never exceeded 25 decibels between the frequencies 500 to 4000 Hertz in either ear.  Speech recognition results were 94% or greater in both ears.  Normal to borderline normal bilateral hearing was diagnosed.  The examiner conceded that any hearing loss the Veteran may have had at his separation would not have been reflected in the tests he was given then.  However, the examiner pointed out that there was normal hearing in August 2003 some 26 years after service in opining that the loss currently shown could not be attributed to service. The examiner next opined that the Veteran's Meniere's disease was less likely as not related to his service as "it is known that Meniere's disease is not due to noise exposure."  

Private treatment records dated in December 2005 contain audiometric testing results presented graphically.  They document that the Veteran's pure tone thresholds never exceeded around 26 decibels between the frequencies 500 to 4000 Hertz in either ear with three frequencies at around or above this level in the right ear and one in the left ear.  Speech recognition results were reported, but the Maryland CNC test was not used to obtain them.  

Dr. J.B. opined in a letter dated in January 2006 that the Veteran's Meniere's disease is "possibly related" to his in-service noise exposure.  Dr. J.B. then indicated telling the Veteran that he does not know of any way to prove this beyond a reasonable doubt.  Attached to the letter was the abstract of an article in an otolaryngolical journal.  It listed acoustic trauma as one of several possible etiologies for Meniere's disease.  The abstract then noted that "there are many cases for which no definite etiologic agent can be identified."

Dr. J.G., who works in the otolaryngology field, noted in a February 2006 letter that the Veteran has been diagnosed with bilateral endolymphatic hydrops primarily affecting the vestibular system with minimal cochlear symptoms except hyperacusis.  

M.G., a fellow serviceman of the Veteran, reported in a March 2006 statement that the noise on the flight deck was deafening.

Pure tone thresholds never exceeded 30 decibels between the frequencies 500 to 4000 Hertz in either ear and were 26 decibels or greater only once between these frequencies in each ear at the May 2007 VA ear disease and audiological examinations.  Speech recognition results were greater than 94% in the right ear but less than 94% in the left ear.  These results were interpreted as showing no significant change from the March 2005 examinations.  The examiner, who also conducted these earlier examinations, noted that a review of medical literature revealed the relationship between Meniere's disease and noise exposure to be a controversial issue.  Specifically, an article published in an otology and neurology journal was referenced as indicating that various causes including acoustic trauma have been proposed and all have been proven to cause the disease except acoustic trauma as it continues to be controversial.  The examiner thereafter determined that this case is "very, very complicated."  Finally, the examiner noted that it would have been more appropriate for the March 2005 opinion to state that a specialist would be in a better position to provide opinions regarding whether the Veteran's Meniere's disease is related to his in-service noise exposure and, since it can be associated with Meniere's disease, whether his bilateral hearing loss is so related.  Dr. J.G. and similar professionals were identified as appropriate specialists.

At the September 2007 VA mental disorders examination, the Veteran was diagnosed with major depression.  The examiner indicated that this condition appeared to have set in shortly after he had to quit working due to Meniere's disease.  The examiner, presuming this to be correct, next opined that it is at least as likely as not that the condition can be connected to Meniere's disease through the intermediary/proximal cause of job loss.  Meniere's disease indeed finally was determined to "probably" be a factor in the maintenance of the Veteran's major depression.

The examiner who rendered the September 2007 VA ear disease opinion, a staff physician instead of a specialist, opined that it was not at least as likely as not that the Veteran's Meniere's disease was based on his noise exposure.  It was noted that the etiology of Meniere's disease is unknown and not clearly known to be related to noise exposure.  As such, the aforementioned relationship was labeled invalid.  

Pure tone thresholds reached 40 decibels at one frequency between 500 and 4000 Hertz in each ear and were over 26 decibels at all such frequencies in both ears with the exception of one frequency in the left ear at the September 2007 VA audiological examination.  Speech recognition results were greater than 94% in the right ear but less than 94% in the left ear.  Bilateral sensorineural hearing loss was diagnosed.

In the March 2008 addendum to this examination, the examiner opined that the Veteran's bilateral hearing loss is not at least as likely as not related to his service.  Noted in this regard was that service treatment records are silent with respect to hearing loss and that it can be assumed that his hearing was normal upon separation given that it was normal in August 2003.

The April 2008 rating decision which granted service connection for tinnitus with hyperacusis included concession of in-service acoustic trauma from working on the flight deck.

The Veteran identified another Board case in which service connection for Meniere's disease was granted due to noise exposure in a May 2008 statement accepted as perfection of his appeal.

A February 2009 VA treatment record first reflects the Veteran's report of psychiatric symptoms for the past three years and a diagnosis of dysthymic disorder or dysthymia.

Private treatment records dated in April 2009 contain audiometric testing results presented graphically.  They document that the Veteran's pure tone thresholds never exceeded around 30 decibels between the frequencies 500 to 4000 Hertz in either ear with two frequencies at around or above 26 decibels in each ear.  Speech recognition results were reported, but the Maryland CNC test was not used to obtain them.  

An April 2009 letter from a private physician indicates that the Veteran's hearing is remarkably stable with mild hearing loss bilaterally.  It was noted that his audiometric findings do not fit hydrops although his episodes do.

The first VA diagnosis of major depressive disorder first was contained in an August 2009 treatment record.

In a July 2010 private treatment record, the Veteran's Meniere's disease was noted to be primarily in his right ear.

A January 2011 VA treatment record mentions anxiety depression disorder.

The expert who rendered the June 2012 VHA opinion, a certified physician assistant, indicated his agreement with the diagnosis of Meniere's disease/ endolymphatic hydrops.  Noted in this regard was that this condition is based on three or four criteria:  vertigo, tinnitus, low frequency hearing loss, and aural fullness and/or pressure.  Further noted was that the Veteran manifested all except low frequency hearing loss.  It finally was noted that August 2003 electrocochleography (ECOG) test results were indicative of Meniere's disease.  The expert then summarized some of the pertinent evidence, including that Meniere's disease first was referenced with respect to the Veteran in March 2003.  Next, the expert concluded that it is less likely as not that this condition is related to the Veteran's service.  Noted in this regard was the difficulty in determining whether or not such a relationship exists given that the etiology of the condition is by and large idiopathic.  Specifically, it was noted that several theories of causation including improper fluid drainage due to a blockage, abnormal immune response, allergies, viral infection, head trauma, genetic disposition, and vascular difficulty have been proposed but not proven.  Also specifically noted was that causation from noise exposure has not been proven.  It was indicated that medical literature had been reviewed.

The expert finally remarked with respect to the Veteran's in-service complaint of dizziness that he has been service-connected for migraine headaches.  Noted in this regard is that medical literature discusses varied manifestations of migraine associated vertigo such as episodic true vertigo, positional vertigo, constant imbalance, movement associated disequilibrium, and lightheadedness.  It was indicated that this literature reports the primary symptom in individuals who experience migraines often is vertigo or dizziness rather than headache.  It further was indicated that this literature reports episodic vertigo in about 25 to 35 percent of individuals who experience migraines.

Given the above, the Board finds that service connection is warranted for bilateral hearing loss but is not warranted for Meniere's disease or for an acquired psychiatric disorder.  The requirements for presumptive service connection have not been met for bilateral hearing loss or for an acquired psychiatric disorder.  The requirements for direct service connection are met for bilateral hearing loss but are not met for Meniere's disease or for an acquired psychiatric disorder.  Further, the requirements for secondary service connection are not met for Meniere's disease or for an acquired psychiatric disorder.

It is undisputed that the Veteran served for over 90 days in a period of war after December 31, 1946.  Over 20 months of his service from August 1973 to August 1977 indeed was during the Vietnam era.  See 38 U.S.C.A. § 101(29); 38 C.F.R. § 3.2(f) (both defining the Vietnam era as the period beginning on August 5, 1964, and ending on May 7, 1975, for Veterans who did not serve in the Republic of Vietnam).  

Yet there is no indication that the Veteran ever has manifested a psychosis.  Psychiatric diagnoses of depression, major depression, major depressive disorder, dysthymic disorder or dysthymia, anxiety, anxiety depression disorder, and adjustment issues are of record.  None are included within the definition of psychosis.  Even if one was a psychosis, there is no indication that the Veteran manifested it by August 1978 (one year from August 1977 when he separated from service).  He has not contended this to be the case.  No evidence concerning the period from August 1977 to August 1978 exists.  The first of the above diagnoses of record indeed was made in September 2003, just over 26 years after his August 1977 separation from service.  Therefore, presumptive service connection for an acquired psychiatric disorder as a chronic disease has not been established.  No consideration of whether such was manifested to a compensable degree by August 1978 thus is required.  

The organic disease of the nervous system of bilateral hearing loss has been manifested by the Veteran as the record contains diagnoses of bilateral sensorineural hearing loss.  However, there is no indication that it was manifested by him by August 1978.  He once again has not contended this to be the case, and no evidence concerning the period from August 1977 to August 1978 exists.  The first diagnosis of sensorineural hearing loss of record was made in July 2003, just under 26 years after his August 1977 separation from service.  Presumptive service connection for a chronic organic disease of the nervous system like bilateral hearing loss accordingly has not been established.  No consideration of whether such was manifested to a compensable degree by August 1978 thus is required.  

With respect to direct and secondary service connection, satisfaction of the current disability requirement occurs when there is a disability when a claim for it is filed or at any time during the pendency of such claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  This requirement is met for Meniere's disease, for bilateral hearing loss, and for an acquired psychiatric disorder.


The Veteran filed his claim in August 2004.  As noted above, the first psychiatric diagnosis of record is from September 2003.  Such diagnoses subsequently were made throughout the period on appeal.  It follows that the current disability of an acquired psychiatric disorder has been shown during this entire period.

Diagnoses of peripheral vestibulopathy, vertigo, peripheral vertigo, benign positional vertigo, and dizziness were made in 2002 and 2003.  Such diagnoses led to Meniere's disease being suspected as early as March 2003 and being diagnosed (mostly bilaterally but also primarily in the right ear) from September 2003 onward.  Endolymphatic hydrops, which also has been diagnosed in this timeframe, is a synonym for Meniere's disease.  See 38 C.F.R. § 4.87, Diagnostic Code 6205; see also Dorland's Illustrated Medical Dictionary 546 (31st ed. 2007).  Acknowledgement is given to the indications that the Veteran does not manifest all symptoms, particularly audiological symptoms, usually manifest by individuals with Meniere's disease.  On one of these occasions, the diagnosis therefore was determined to be suspected rather than firm.  At no other point was doubt in the diagnosis mentioned, however.  Indeed, Meniere's disease specifically has been found to be appropriate despite the lack of one or more typical audiological symptoms more than once.  This includes by the VHA expert.  ECOG test results further were determined to be consistent with Meniere's disease.  The weight of the evidence therefore supports finding that the current disability of Meniere's disease has been shown during the entire period on appeal.  

As noted above, bilateral sensorineural hearing loss first was diagnosed in July 2003.  This diagnosis was repeated throughout the period on appeal.  Yet several references to normal hearing were made as well.  An approximate balance of positive and negative evidence accordingly exists.  Affording the Veteran the benefit of the doubt as required in this situation, it is found that he currently has bilateral hearing loss.

There is considerable conflicting evidence regarding whether the Veteran's bilateral hearing loss constitutes a disability for VA purposes.  Nine audiometric tests were performed.  The results from four (August 2003, the first April 2004, March 2005, and April 2009) show that the hearing loss in neither ear constitutes a disability for VA purposes.  The results from two (July 2003 and December 2005) show that right ear hearing loss constitutes a disability for VA purposes, while the results from one (May 2007) show that the left ear constitutes a disability for VA purposes.  The results from the final two (the second April 2004 and September 2007) show the hearing loss in both ears constitutes a disability for VA purposes.  It thus appears, as was stated on one occasion, that the Veteran may be experiencing fluctuation in the level of his hearing loss.  Application of the benefit of the doubt once again is required given the approximate balance of the positive and negative evidence such that bilateral hearing loss arising to the level of a disability within the period on appeal is found.

The next question is whether the Veteran satisfies the direct service connection requirement of in-service incurrence or aggravation of an injury or disease or occurrence of an event likely to lead to such incurrence or aggravation with respect to his Meniere's disease, bilateral hearing loss, and acquired psychiatric disorder.  It is met for Meniere's disease and bilateral hearing loss but not for an acquired psychiatric disorder.

This case is one of in-service incurrence rather than aggravation.  A Veteran is presumed to be in sound condition upon entry into service except as to defects, infirmities, or disorders noted at that time or where clear and unmistakable evidence demonstrates that an injury or disease existed prior to service and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  Noted means "[o]nly such conditions as are recorded in examination reports."  38 C.F.R. § 3.304(b).  Here, no mention whatsoever has been made to vertigo/dizziness, audiological problems, or psychiatric problems preceding the Veteran's service.  He denied such symptoms at his August 1973 entrance examination, and clinical evaluation to include hearing at that time was normal.


Absent from service treatment records is a diagnosis of Meniere's disease, bilateral hearing loss, or an acquired psychiatric disorder.  That he experienced symptoms indicative of Meniere's disease, bilateral hearing loss, or an acquired psychiatric disorder during service is not contended by the Veteran.  Symptoms such as getting uptight, nervous, anxious, and/or shaky were noted during service.  However, they were not mentioned in a psychiatric context but rather in a dermatological context.  While some symptoms pertinent to Meniere's disease and bilateral hearing loss were found during service, none were specifically related to these disabilities.  Dizziness was reported by the Veteran once, but it was attributed to headaches like migraines rather than Meniere's disease or some other disease/disorder like it.  The Board notes in this regard that, as alluded to by the VHA expert, service connection for migraine headaches was granted effective March 2006 in a December 2007 rating decision.  Of further note is the medical literature noted by this expert concerning the association between various forms of vertigo or vertigo-like symptoms such as dizziness and migraines.  Left ear pain was reported once immediately prior to the Veteran's separation, but the diagnosis was possible strep or common cold rather than Meniere's disease, bilateral hearing loss, or something similar thereto.  For these reasons, incurrence of symptoms of Meniere's disease, bilateral hearing loss, and an acquired psychiatric disorder is not found.

The Veteran has not recounted the in-service occurrence of any events with potential to lead to an acquired psychiatric disorder.  Regarding in-service occurrence of events with potential to lead to Meniere's disease and bilateral hearing loss, the Veteran is competent to recount substantial noise and air pressure exposure during service despite the use of some ear protection (some given the recount that the seal was broken due to a radio wire as well as that the protection blew out on one occasion) because this is within his personal experience.  See Layno v. Brown, 6 Vet. App. 465 (1994) (concluding that lay witnesses are competent to provide testimony or statements relating to facts of events that the lay witness observed or that is within the realm of his/her personal knowledge).  Once evidence is determined to be competent, a determination on whether it also is credible must be made.  Id. (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  

No reference to noise or air pressure exposure was made in service treatment records to confirm the Veteran's recount.  However, "the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The absence of such evidence is simply one factor among many others, such as possible bias and conflicting statements, that may be considered in evaluating the credibility of lay evidence.  Id.; see also Caluza v. Brown, 7 Vet. App. 498 (1995) (holding that the credibility of lay evidence generally can be evaluated by a showing of interest, bias, or inconsistent statements); Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor can be factors to determine lay evidence credibility); Cartright v. Derwinski, 2 Vet. App. 24 (1991) (holding that a claimant's personal interest in receiving monetary benefits may be taken into account).  Indeed, the credibility of evidence may be discounted "in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  

Other than the fact that the Veteran may profit financially if service connection is granted, the Board finds no reason to doubt the credibility of his aforementioned recount.  Due consideration shall be given to the places, types, and circumstances of a Veteran's service.  See 38 U.S.C.A. § 1154(a).  The Veteran's DD-214 confirms that he was assigned to an aircraft carrier with duties involving or similar to machine installation repair.  In-service acoustic trauma even with some ear protection is entirely plausible and consistent with the other evidence.  Two fellow servicemen (which makes them competent for the same reason the Veteran was above) have remarked on the noise those on the flight deck like the Veteran were exposed to, and one further remarked on the air pressure.  In-service acoustic trauma from working on the flight deck indeed previously was conceded by VA.  

The last direct service connection question is whether there is a nexus, either directly, through chronicity or continuity of symptomatology, or otherwise, between the Veteran's acquired psychiatric disorder, bilateral hearing loss, or Meniere's disease and an in-service injury, disease, or event.  Such a nexus is found for bilateral hearing loss but not for Meniere's disease or an acquired psychiatric disorder.

No nexus is possible for an acquired psychiatric disorder.  The in-service incurrence of an acquired psychiatric disorder or of symptoms indicative thereof indeed was not found above.  Chronicity therefore cannot be found.  Continuity of symptomatology has not been contended by the Veteran.  He indeed first reported psychiatric symptoms and first was diagnosed with an acquired psychiatric disorder in September 2003.  To reiterate the above, this is just over 26 years after his August 1977 separation from service.  A prolonged period without medical complaint can be considered in analyzing a service connection claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

It also is reiterated that the Veteran has not recounted any in-service event that could lead to an acquired psychiatric disorder.  Even if there such an in-service event had been contended by him as well as established, no opinions exist confirming a nexus between it and his acquired psychiatric disorder.  All indications rather are that the Veteran's acquired psychiatric disorder is due to his Meniere's disease.  He first was diagnosed with an acquired psychiatric disorder as being exacerbated by Meniere's disease.  The only two opinions of record additionally attribute his acquired psychiatric disorder to Meniere's disease.  Specifically, it was opined by a private care provider in September 2004 that the Veteran's psychiatric issues were secondary to his Meniere's disease.  It was opined by VA in September 2007 that the Veteran's psychiatric condition was at least as likely as not connected to his Meniere's disease through the intermediary/proximal cause of job loss.  Meniere's disease further was cited to "probably" be a factor in the maintenance of his psychiatric condition.  

Given that in-service acoustic trauma has been established, a nexus is possible for bilateral hearing loss and for Meniere's disease.  Two negative opinions from VA dated in March 2005 and March 2008 exist with respect to a nexus between the Veteran's bilateral hearing loss and his in-service acoustic trauma.  However, each is problematic.  Both are contrary to Ledford and Hensley in that they are based predominantly on the fact that the Veteran's hearing loss by all indications (the whisper and standard voice tests were acknowledged to be invalid but the assumption is that hearing was normal at that time given that it was normal as late as 26 years post-service in August 2003) was normal upon his separation from service.  The March 2005 VA opinion further was renounced by the examiner who authored it in light of the complexity involved in this case.  

No positive opinions are of record establishing a nexus between the Veteran's bilateral hearing loss and his in-service acoustic trauma.  Chronicity is not found because, as discussed above, there is no indication of audiological symptoms attributable to bilateral hearing loss during service sufficient to find incurrence of an injury or disease.  Continuity of symptomatology has not been contended.  The Veteran indeed reported noticing bilateral hearing loss for the first time in 2002.  This disability, as discussed above, was not diagnosed until July 2003 almost 26 years following his separation from service.  A prolonged period without medical complaint once again can be considered in analyzing a service connection claim.  See Maxson, 12 Vet. App. at 453, aff'd sub nom. Maxson, 230 F.3d at 1330.  

Yet other evidence in the form of medical principles strongly suggests that the Veteran's bilateral hearing loss is related to his service.  Tinnitus may occur as a symptom of nearly all ear disorders, including sensorineural or noise-induced hearing loss.  See The Merck Manual, Section 7, Chapter 82, Approach to the Patient with Ear Problems.  Further, "high frequency tinnitus usually accompanies [noise-induced] hearing loss."  Id., Section 7, Ch. 85, Inner Ear.  These two principles attest to the fact that tinnitus and hearing loss often share a common etiology.  Here, the Veteran is service-connected for tinnitus based on in-service acoustic trauma.  It follows that his current bilateral hearing loss disability also very likely is related to his service via this trauma.  

As a result of the problems with the two negative opinions, some but very little probative weight is assigned to them.  Some probative weight in the magnitude of a little also is assigned to the aforementioned medical principles given that they are not specific to the Veteran's case but only can be likened thereto.  An approximate balance of negative and positive evidence accordingly exists yet again.  Affording the Veteran the benefit of the doubt as required, a nexus between his bilateral hearing loss and in-service acoustic trauma has been established.

Regarding a nexus between the Veteran's Meniere's disease and his in-service acoustic trauma, it is notable that service connection for the symptom of bilateral hearing loss is established herein.  Otherwise, a negative VA opinion from a non-specialist dated in March 2005 exists.  It was renounced in May 2007 by the examiner who authored it in light of the complexity involved in this case, however.  In September 2007, another non-specialist VA examiner rendered a negative opinion.  The non-specialist VHA expert also rendered a negative opinion in June 2012.  These two opinions were made both because the etiology of Meniere's disease is unknown and because this condition has not been proven to be due to noise exposure.  

Medical literature, which has been cited by a VA examiner and the VHA expert as well as provided by a private provider, indeed is supportive of the aforementioned opinions.  Collectively, it lists acoustic trauma among numerous proposed causes for Meniere's disease.  Yet it indicates that this cause is not proven and therefore remains controversial.  It further indicates that there are many cases for which no definite etiology can be identified.  This parallels Jones v. Shinseki, 23 Vet. App. 382 (2010), a Court case.  A few instances in which etiology cannot be determined were identified therein.  One such instance is "limits to even the most current medical knowledge."

Jones relates to speculative opinions.  A central holding indeed was that "[a]n examiner's conclusion that a[n] ... etiology opinion is not possible without resort to speculation is a medical conclusion just as much as a ... conclusive [etiology] opinion."  Also noted was that VA need not "proceed through multiple iterations of repetitive medical examinations until it obtains a conclusive opinion or formally declares that further examinations would be futile."  However, it was determined that an examiner cannot invoke "the phrase 'without resort to mere speculation' as a substitute for the full consideration of" the evidence.  Reliance on the examiner's conclusion therefore requires finding that it was made after consideration of "all procurable and assembled data."  Reliance on the examiner's opinion further requires that the basis for it be provided or otherwise be apparent from a review of the record.

While neither the September 2007 VA examiner's opinion nor the VHA expert's opinion was phrased in terms of speculation, the Board recognizes that this essentially was the basis for each.  Such indeed readily is inferred from the fact that the rationale for these opinions was that etiology is unknown and, though suggested, not proven to be from noise exposure.  An analysis of whether or not reliance can be placed on them thus must be undertaken.  

As discussed above, the VHA expert reviewed the claims file.  This consisted of all of the evidence set forth above, to include the medical literature cited by the VA examiner and provided by the private provider, except the January 2011 VA treatment record (which is contained in the Virtual VA "eFolder") irrelevant to Meniere's disease.  The September 2007 VA examiner did not review the claims file.  Rather, only "records" were reviewed.  No specificity was provided as to which records were included in this review.  It follows that the VHA expert's opinion was made after consideration of "all assembled data" whereas the same conclusion cannot be made with respect to the VA examiner's opinion.  

The VHA expert reviewed medical literature on the etiology of Meniere's disease in addition to the literature associated with the claims file and the references therein to literature.  It follows that this expert's opinion was made after consideration of "all procurable data" was considered.  Finally, the VHA expert discussed the state of this medical literature, the facts of the Veteran's development of Meniere's disease, and excluded one of his in-service symptoms as being relevant.  All told, the opinion spans several paragraphs and covers well over a page of single spaced text.  The basis for it thus was set forth.  

Reliance accordingly is placed on the VHA expert's opinion but not that of the September 2007 VA examiner.  No conflicting opinions are of record.  Specifically, there are no positive opinions of record establishing a nexus between the Veteran's Meniere's disease and his in-service acoustic trauma.  His private specialist has not provided a positive opinion.  Neither has this specialist suggested the potential for such an opinion to be provided.  The Veteran instead relies on private non-specialist opinions that such a nexus "may" exist, is "certainly possible," and "possibly" exists.  However, none arises to the level of at least as likely as not required to establish nexus even with application of the benefit of the doubt.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Bostain v. West, 11 Vet. App. 124 (1998); Goss v. Brown, 9 Vet. App. 109 (1996); Warren v. Brown, 6 Vet. App. 4 (1993); Beausoleil v. Brown, 8 Vet. App. 459 (1996); Obert v. Brown, 5 Vet. App. 30 (1993); Tirpak v. Derwinski, 2 Vet. App. 609 (1992) (collectively holding that language such as "it is possible," "it is within the realm of medical possibility," "could not rule out," "could have been," "may or may not," "may have," and similar generic statements insufficient).  

Chronicity and continuity of symptomatology further are not found for Meniere's disease.  Chronicity is not found because, as discussed above, there is no indication of symptoms attributable to Meniere's disease during service sufficient to find incurrence of an injury or disease.  Continuity of symptomatology has not been contended.  The Veteran indeed first reported symptoms of Meniere's disease in June 2002, just under 25 years following his separation from service.  This condition, as discussed above and as noted by the VHA expert, was not mentioned until thereafter in March 2003.  It was not diagnosed until September 2003, just over 26 years following his separation from service.  To reiterate, a prolonged period without medical complaint can be considered in analyzing a service connection claim.  See Maxson, 12 Vet. App. at 453, aff'd sub nom. Maxson, 230 F.3d at 1330.  

Acknowledgement is given to the Veteran's identification of another Board case in which service connection for Meniere's disease was based on in-service noise exposure.  "Although the Board strives for consistency in issuing its decisions, previously issued Board decisions will be considered binding only with regard to the specific case decided.  Prior decisions in other appeals may be considered in a case to the extent that they reasonably relate to the case, but each case presented to the Board will be decided on the basis of the individual facts of the case in light of applicable procedure and substantive law."  38 C.F.R. § 20.1303.  In other words, Board decisions are not precedential.  The decision identified by the Veteran thus is not controlling here.  The facts of this case indeed are substantially different from the facts in the case identified by the Veteran.  Most notably, no positive nexus opinion exists here but did in the identified case.

Acknowledgement also is given to the Veteran's belief that his Meniere's disease is related to his service through acoustic trauma.  Such a belief sometimes suffices to establish a causal relationship.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Yet this is not true here.  The question of whether there is a nexus to service in this case is medical and complex in nature.  A VA physician indeed has noted how complex it is.  Only those with specialized medical knowledge, training, and/or experience therefore are competent to answer this question.  See Jones v. West, 12 Vet. App. 460 (1999).  As there is no indication that the Veteran possesses such knowledge, training, and/or experience, he is a layperson.  He thus is not competent to render an opinion regarding the nexus of his Meniere's disease.  See Cromley v. Brown, 7 Vet. App. 376 (1995); Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

Secondary service connection for an acquired psychiatric disorder finally has not been established.  As discussed above, all indications strongly suggest that the Veteran's acquired psychiatric disorder is due to his Meniere's disease.  Yet determined herein is that the requirements for establishing service connection for Meniere's disease have not been met.  It follows that Meniere's disease cannot be used as a means through which to establish service connection for an associated disability.

In sum, the preponderance of the evidence is against the Veteran's entitlement to presumptive service connection for bilateral hearing loss but for direct service connection through application of the benefit of the doubt.  This benefit accordingly is granted.  This determination renders consideration of secondary service connection unnecessary.  The preponderance of the evidence is against the Veteran's entitlement to presumptive, direct, and secondary service connection for an acquired psychiatric disorder as well as against direct service connection for Meniere's disease.  As such, the doctrine of reasonable doubt is not applicable, and this benefit is denied for these conditions.


ORDER

Service connection for Meniere's disease is denied.

Service connection for bilateral hearing loss is granted.

Service connection for an acquired psychiatric disorder is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


